Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the kidskin plates (except those invoiced as black kid leg mats on the invoice of entry 78706, protest 968595-G; those invoiced as leg plates — mixed, on the invoice of entry 41968, protest 38343-K; those invoiced as kid leg plates (mix) on the invoice of entry 5034, protest 73073-K; those invoiced as gray goat mats on the invoice of entry 47351, protest 940789-G; and those invoiced as slink skins on the invoice of entry 49853, protest 940792-G) are similar in all material respects to those the subject of Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480), the claim for free entry under paragraph 1681 was sustained. In all other respects, the protests were overruled.
Ford, J., concurred.
Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1480, supra.